Citation Nr: 0426170	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-08 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals, left 
knee injury.  

2.  Entitlement to service connection for peroneal nerve 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to May 
1961 and from August 1961 to February 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals, left knee injury, and service connection for 
peroneal nerve injury.  The notice of disagreement (NOD) was 
received by VA in March 2000.  The statement of the case 
(SOC) was issued in October 2001.  The substantive appeal (VA 
Form 9) was received that same month.  A supplemental 
statement of the case (SSOC) was issued in January 2003, and 
another in February 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for residuals, left knee 
injury, peroneal injury, based on service incurrence.  

A review of the record reveals that the veteran requested a 
Travel Board hearing via his timely filed VA Form 9 of 
October 2001.  The Travel Board hearing was scheduled for 
July 22, 2004.  He failed to report.  Associated with the 
claims folder is the notice of the scheduled hearing sent to 
the veteran to notify him of the time and date of the hearing 
and particulars of where to report.  The notice was returned 
by the U.S. Postal Service as not deliverable as addressed 
and unable to forward.  The notice was sent to the veteran's 
previous address.  Associated with the claims folder on the 
left side flap, and received by VA in September 2002, was a 
request from the veteran to change his address from one in 
Florida to one in Texas.  The veteran still has a right to 
such a hearing.  38 U.S.C.A. § 7107(e)(2) (West. 2002); 38 
C.F.R. §§ 20.700(a), 20.703 (2003).  Therefore, a Travel 
Board hearing should be scheduled for him pursuant to 
38 C.F.R. § 20.704 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

Appropriate action should be taken to 
forward copies of the January 2003 and 
February 2004 Supplemental Statements of 
the Case to the veteran at his current 
address in Texas, and to schedule the 
veteran for a hearing before a member of 
the Board at the appropriate RO.  He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




